DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged for of IDS filed on 08/07/2019.
Claims 2-19 are presented for examination.
This application is a CON of 14/708,560 filed on 05/11/2015 now PAT 10,405,909 which is a DIV of 13/283,095 filed on 10/27/2011 now PAT 9,055,987 which claims benefit of 61/424,949 filed on 12/20/2010.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,405,909 (hereinafter referred as '909). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 2 of the present application recites the following limitations:
A deformable bone fixation element, comprising: a proximal end, and a distal end that is spaced from the proximal end along a distal direction, the distal end configured to be inserted into a bone; and an outer surface that extends from the proximal end to the distal end, wherein the bone fixation element consists entirely of at least one colored polymer that is configured to absorb electromagnetic radiation and convert the electromagnetic radiation to heat such that an entirety of the bone fixation element is configured to soften and deform in response to the electromagnetic radiation.
Whereas claim 1 of '909 application, the applicant claims:
A method for implanting a bone fixation element in a bone, the bone fixation element being heat deformable, the method comprising: positioning a hand piece and a light guiding tip attached to the hand piece so that the bone fixation element is positioned over a target portion of the bone, wherein the bone fixation element is removably attached to the light guiding tip; activating a laser source of the hand piece for a time period so as to emit a radiant flux from the laser source, through a first internal optical waveguide of the hand piece, and further through a second optical waveguide of the light guiding tip, to the bone fixation element; and automatically controlling a total radiant energy transmitted from the laser source to the bone fixation element based on a size of the bone fixation element such that the total radiant energy is sufficient to cause the bone fixation element to soften.
The instant claims obviously encompass the claimed invention of '909 patent and differ only by terminology. To the extent that the present claims are broader and therefore generic to the claimed invention of '909 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993.
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).
Re Claim 3-19 are rejected under double patent as being dependent of Claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-19 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bouduban et al. (US 2012/0191142).
Re Claim 2: Bouduban et al. teaches elongated fixation element, which includes a proximal end {herein proximal end 5, proximal section 105}, and a distal end {herein distal section 103} that is spaced from the proximal end along a distal direction, the distal end configured to be inserted into a bone (¶ 61-69+); and an outer surface that extends from the proximal end to the distal end, wherein the bone fixation element consists entirely of at least one colored polymer that is configured to absorb electromagnetic radiation and convert the electromagnetic radiation to heat such that an entirety of the bone fixation element is configured to soften and deform {the softening permits a previously unusably deformable implant to be deformed and employed; see ¶ 35+, 50+} in response to the electromagnetic radiation (¶ 27+, 62+).
	Re Claims 3-4: Bouduban et al. teaches device and method, wherein the at least one colored polymer contains of at least one colored substance that is configured to absorb the electromagnetic radiation, wherein the at least one colored substance is a chromophore pigment added to the at least one polymer to absorb the electromagnetic radiation and convert the electromagnetic radiation to heat (¶ 38-49+).  
Re Claim 5: Bouduban et al. teaches device and method, wherein the at least one colored polymer is self-colored (¶ 9, see Claim 2 of Bouduban et al.).  
Re Claim 6: Bouduban et al. teaches device and method, wherein the deformable bone fixation element is solid from the proximal end to the distal end (¶ 35+, 50+).  
Re Claim 7: Bouduban et al. teaches device and method, wherein the distal end of the deformable bone fixation element is pointed (¶ 62+).  
Re Claim 8: Bouduban et al. teaches device and method, wherein the at least one colored polymer includes at least one of chlorophyll, carbon black, graphite, fluorescein, methylene blue, indocyanine green, eosine; eosine Y (514 nm), ethyleosine (532 nm), acridine, acridine orange, copper phtalocyanine, chrome-cobalt-aluminum oxide, ferrous ammonium citrate, pyrogallol, logwood extract, chlorophyll-copper complex, D&C blue No. 9, D&C green No. 5, copper, D&C blue no. 2, D&C blue no. 6, D&C green no. 6, D&C violet no. 2, and D&C yellow No. 10 (¶ 12+).  
Re Claim 9: Bouduban et al. teaches device and method, wherein the at least one colored polymer exhibits a molar heat capacity of between 1.6 kJ/kmolK and 2.9 kJ/kmolK.  
Re Claim 10: Bouduban et al. teaches device and method, wherein the deformable bone fixation element is configured such that softening of the at least one colored polymer occurs below a warming temperature of 250°C (¶ 62+).  
Re Claim 11: Bouduban et al. teaches device and method, wherein the deformable bone fixation element is configured such that softening of the at least one colored polymer occurs below a warming temperature of 1500C (¶ 16, 62+).  
Re Claim 12: Bouduban et al. teaches device and method, wherein the deformable bone fixation element is configured such that softening of the at least one colored polymer occurs below a softening temperature of 1000C (¶ 16, 62+).  
Re Claim 13-14: Bouduban et al. teaches device and method, wherein the at least one colored polymer comprises a thermoplastic material (¶ 10+), wherein the thermoplastic material is chosen from the following groups: poly-alpha-hydroxyester, polyorthoester, polyanhydride, polyphosphazines, poly(propylenefumarate), polyesteramide, polyethylenefumarate, polylactide, polyglycolide, polycaprolacton, trimethylenecarbonate, polydioxanone, polyhydroxybutyrate, as well their copolymers and mixtures thereof (¶ 10-12+, 62+).
Re Claim 15: Bouduban et al. teaches device and method, wherein a volume of the deformable bone fixation element is preferably within a range of about 4 mm to about 400 mm (¶ 15+).  
Re Claim 16: Bouduban et al. teaches device and method, wherein a surface area of the deformable bone fixation element is within a range of about 2 mm to 240 mm (¶ 15+).  
Re Claim 17: Bouduban et al. teaches device and method, wherein the deformable bone fixation element defines a pin (¶ 28+, 52+, 62+).  
Re Claim 18: Bouduban et al. teaches device and method, wherein the deformable bone fixation element is configured to soften and deform in response to a wavelength of electromagnetic radiation that lies in a range between 260 and 3,000 mm (¶ 15+, 41-50+).
Re Claim 19: Bouduban et al. teaches device and method, wherein the deformable bone fixation element is configured to soften and deform in response to a wavelength of electromagnetic radiation that lies in a visible range and in a near infrared range of up to 1,200 mm (¶ 40+).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Auge, II et al. (US 2005/0182449) teaches method for electrosurgical electrolysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWYN LABAZE/Primary Examiner, Art Unit 2887